                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


R.S.,1

                          Plaintiff,

vs.                                                  Case No. 19-2424-SAC

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On May 11, 2017, plaintiff filed an application for social

security      disability    insurance    benefits    and   for    supplemental

security income benefits. The applications alleged a disability

onset date of January 31, 2016.              The applications were denied

initially and on reconsideration.            An administrative hearing was

conducted on November 1, 2018.          The administrative law judge (ALJ)

considered the evidence and decided on February 13, 2019 that

plaintiff was not qualified to receive benefits.                 This decision

has been adopted by defendant.          This case is now before the court

upon plaintiff’s request to reverse and remand the decision to

deny plaintiff’s applications for benefits.




1   The initials are used to protect privacy interests.

                                        1
I.   STANDARD OF REVIEW

      To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

      For supplemental security income claims, a claimant becomes

eligible in the first month where he or she is both disabled and

has an application on file.        20 C.F.R. §§ 416.202-03, 416.330,

416.335.

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.      See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Biestek    v.   Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).         This

standard is “not high,” but it is “more than a scintilla.”           Id.

                                    2
(quoting Consolidated Edison, 305 U.S. at 229).                     It does not

require a preponderance of the evidence.              Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).         The court must examine the record as

a whole, including whatever in the record fairly detracts from the

weight of the defendant’s decision, and on that basis decide if

substantial evidence supports the defendant’s decision.                 Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).         The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.           Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

II.     THE ALJ’S DECISION (Tr. 13-28).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                     (Tr. 14-15).

First, it is determined whether the claimant is engaging in

substantial gainful activity.          Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments     meet    or   medically      equal    the   criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ    determines    the       claimant’s   residual   functional

                                          3
capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.         Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able   to   do   any   other   work   considering   his   or   her   residual

functional capacity, age, education and work experience.

       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                At step

five, the burden shifts to the Commissioner to show that there are

jobs in the economy for persons with the claimant’s residual

functional capacity. Id. In this case, the ALJ decided that there

were jobs in the economy that plaintiff could perform with his

residual functional capacity.

       The ALJ made the following specific findings in his decision.

First, plaintiff met the insured status requirements for benefits

through June 30, 2020.          Second, plaintiff has not engaged in

substantial gainful activity since January 31, 2016.                  Third,

plaintiff has the following severe impairments:                 asthma with

chronic obstructive pulmonary disease (COPD); diabetes mellitus

type 2 with neuropathy; remote history of cervical and lumbar

degenerative      disc    disease     status-post   surgeries;       obesity;

depression and bipolar disorder; anxiety; borderline personality

disorder; and polysubstance abuse.           Fourth, plaintiff does not

                                       4
have an impairment or combination of impairments that meet or

medically equal the listed impairments in 20 C.F.R. Part 404,

Subpart   P,   Appendix   1.     Fifth,   plaintiff   has   the   residual

functional capacity:

     to lift and carry up to twenty pounds occasionally and
     lift or carry up to ten pounds frequently; stand and/or
     walk for six hours out of an eight-hour workday; and sit
     for six hours out of an eight-hour workday. [Plaintiff]
     can occasionally climb ladders, ropes and scaffolds,
     stoop, kneel, crouch and crawl; and can frequently climb
     ramps   and  stairs   and   balance.     Plaintiff   can
     occasionally use foot controls bilaterally. [Plaintiff]
     can occasionally work at unprotected heights, with
     moving mechanical parts, and in vibration. [Plaintiff]
     should never be exposed to humidity/wetness, dust,
     odors, fumes and pulmonary irritants, extreme cold and
     extreme heat.     [Plaintiff] is able to understand,
     remember, and carry out simple, routine and repetitive
     tasks in a work environment with no fast-paced
     production requirements involving only simple work-
     related decisions, and with only occasional judgment and
     work place changes. [Plaintiff] can frequently respond
     to and have interaction with supervisors and coworkers,
     and occasionally with the general public.

(r. 19-20).     Sixth, the ALJ concluded that plaintiff could not

perform his past relevant work.       Finally, the ALJ determined that,

considering    plaintiff’s     age,   education,   work   experience   and

residual functional capacity (RFC), there are jobs that exist in

significant numbers in the national economy he can perform, such

as copy machine operator, router and collator operator.           The ALJ

relied in part upon vocational expert testimony for the last two

findings.




                                      5
III. THE DENIAL OF BENEFITS SHALL BE AFFIRMED.

     Plaintiff argues that the ALJ’s formulation of his physical

RFC is not supported by substantial evidence for three reasons.

Plaintiff does not contest the ALJ’s findings regarding any mental

or emotional impairments.

     A. The ALJ properly considered the medical record and the
opinions of non-examining physicians in formulating the RFC.

     Initially, plaintiff argues somewhat generally that the RFC

is not substantially supported by medical evidence relevant to all

of plaintiff’s severe impairments. The court rejects this argument

as discussed below.

     The ALJ’s opinion reviewed the evidence as follows.                    The ALJ

referred to plaintiff’s history of breathing problems “in terms of

asthma    with    COPD”.      He     noted    that   plaintiff       had   sometimes

complained       of   shortness    of    breath,     cough    with    chest   pain,

intermittent sharp chest pain, dyspnea and fatigue, but that on

other    occasions     he   denied      cough,   dyspnea     and   chest    pain   or

discomfort. (Tr. 21). The ALJ referred to chest x-rays, breathing

measures and oxygen saturation levels and determined that these

reports did not demonstrate a disabling functional limitation.

(Tr. 21).    He further noted that physical examinations frequently

indicated clear lungs with normal air movement and no significant

wheeze or rhonchi.          (Tr. 21).         This included the consultative

examination.      (Tr. 21).    The ALJ did not consider the episodes of


                                          6
breathing issues sufficient to substantiate the claims plaintiff

made as to his symptoms.           He determined that such examples were

“acute or transient in nature and do not outweigh the preponderance

of   the    physical     examination   findings         that   indicate   preserved

functional capacity.”          (Tr. 21).

        The ALJ acknowledged plaintiff’s history of diabetes with

neuropathy.        (Tr. 21).       He discussed the objective data and

concluded that the results did not show disabling functional

limitations.       (Tr. 22).    He noted that clinical findings typically

showed that plaintiff’s sensation is intact and concluded that the

pattern of clinical findings was not consistent with plaintiff’s

alleged limitations.         (Tr. 22).         The ALJ also concluded that the

preponderance of the examination findings indicates a preserved

functional capacity.        (Tr. 22).

        The ALJ discussed plaintiff’s contention that he suffers

chronic neck and back pain despite cervical and lumbar surgeries

10 and 20 years ago. He concluded that plaintiff has not exhibited

a persistent “pattern of chronic motor, sensory, strength, or

reflex deficits reasonably consistent with his allegations.”                    (Tr.

22).    The ALJ noted that physical examinations indicated:                 a full

range      of   motion   without   pain;       normal    gait   and   stance;    and

undiminished cervical spine rotation.               (Tr. 22).     He acknowledged

that plaintiff had a positive straight leg raise, was unable to

squat down, required assistance getting up and down from an

                                           7
examining table, had moderate difficulty walking on his toes and

heels,    and   could   not    tandem   walk.     He   concluded    that   while

plaintiff may have some pain and limitations because of his past

surgeries and degenerative disc disease, the clinical findings did

not support the extent of his alleged limitations.              (Tr. 22).

        The ALJ afforded “significant persuasiveness” to the opinions

of Dr. Garland Tschudin and Dr. Tracey Larrison, neither of whom

examined plaintiff.           (Tr. 24-25).      Drs. Tschudin and Larrison

rendered opinions as to plaintiff’s residual functional capacity

and his exertional, postural and other limitations.                (Tr. 120-22,

159-61).      The opinions were briefly explained and supported with

references to medical records and the report of the consultative

examiner.

        The ALJ found that the doctors’ opinions were “consistent

with [plaintiff’s] testimony that he can lift 25 pounds, stand 20

[minutes] at one time, walk 20 [minutes], sit 25 [minutes], drive

and sweep/vacuum.”      (Tr. 25).       He found that their reports, which

found    no   manipulative     limitations,     were   also   consistent    with

plaintiff’s testimony that neuropathy did not affect his ability

to write or grip.       (Tr. 25).

        The ALJ also considered the report of Dr. Lindsey Schwartz,

who performed a consultative examination but did not render an

opinion regarding plaintiff’s functional capacity.



                                         8
      Plaintiff argues that the opinions of non-examining or non-

treating physicians are not substantial evidence supporting the

ALJ’s RFC determination.           The court rejects this argument.                 Non-

examining sources may provide relevant opinion evidence. 20 C.F.R.

§ 404.1527(e); Jones v. Berryhill, 720 Fed.Appx. 457, 460 (10th

Cir. 2017)(affirming decision which gave significant weight to

state agency nonexamining consultant and little weight to four

other consulting physicians three of whom examined the claimant);

Tarpley     v.     Colvin,       601     Fed.Appx.       641,        644   (10th    Cir.

2015)(affirming decision which gave significant weight to the

opinion of a nontreating agency physician).                     And, a consultative

examination report may be considered even if it lacks an opinion

regarding    plaintiff’s         ability     to   do    work-related        functions.

Branum v. Barnhart, 385 F.3d 1268, 1273 (10th Cir. 2004).                          Here,

the ALJ has supplemented that evidence with references to other

parts of the medical record.           And, no contrary opinion is cited by

plaintiff.        The    court   finds     the    evidence      is    adequate     for    a

reasonable       mind   to   accept    the     RFC     and,   therefore,      must       be

considered “substantial evidence.”2

      Plaintiff also argues that the opinions relied upon by the

ALJ are stale.          Plaintiff, however, does not adequately support


2Plaintiff cites Jenkins v. Apfel, 196 F.3d 992, 995 (8th Cir. 1999) and Robinson
v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004) to support his position. These
cases are distinguishable because treating doctors’ opinions and other medical
opinions were cited which were contrary to the non-examining physicians’
opinions relied upon by the ALJs.

                                           9
this argument.      He cites to Chapo v. Astrue, 682 F.3d 1285 (10th

Cir. 2012) which is distinguishable on its facts.                 In Chapo, the

ALJ relied upon opinions rendered before new x-rays, straight-leg

test results, and an MRI shed a different light upon the claimant’s

physical status.      Plaintiff cites no such evidence post-dating the

opinions relied upon by the ALJ in this case.              In his reply brief,

plaintiff refers to evidence indicating that plaintiff’s blood

sugars were not controlled in April, June and July 2018, after the

doctor’s reports relied upon by the ALJ were written.                    But, the

doctors’ opinions did not address plaintiff’s blood sugars.                   They

did address sensation and manipulative limitations.                 There is no

substantial grounds to find that the blood sugar results would

change the doctors’ findings or opinion.             Also, the ALJ did not

find that plaintiff’s blood sugars were controlled.                He found that

the evidence did not show functional limitations.                 (Tr. 21).   The

evidence noted in the reply brief also does not show functional

limitations.

       Plaintiff further contends that the non-examining physicians’

opinions   should     be   discounted    because    they    did    not   consider

plaintiff’s asthma, COPD, diabetes with neuropathy, and obesity.

The court rejects this argument for the following reasons.                 First,

plaintiff testified that he was prevented from working because of:

back   pain,   neck    pain,   COPD,    diabetes,    plantar       fibromatosis,

anxiety and depression.        (Tr. 48-50).    Plaintiff did not mention

                                        10
asthma or obesity.      Nor did his attorney.       (Tr. 40).    Second, the

consultative     examining     physician     (Dr.    Schwartz)      discussed

plaintiff’s “breathing problems” and COPD.          He also gave plaintiff

a sensory examination, tested plaintiff for range of motion, and

reviewed various musculoskeletal movements.           (Tr. 632-37).     These

are tests which should provide information material to the impact

of diabetic neuropathy and obesity upon plaintiff’s functional

capacity.    Dr. Larrison, in turn, considered Dr. Schwartz’s report

and both Dr. Larrison and Dr. Tschudin considered other medical

records in this matter.         These circumstances are substantially

different from those in the case cited by plaintiff, Kemp v. Bowen,

816 F.2d 1469, 1475-76 (10th Cir. 1987), where he ALJ “totally

ignored evidence” from a treating physician and other sources.

      Plaintiff further asserts that the ALJ neglected his duty to

develop the record.        He claims the ALJ should have obtained a

medical opinion as to the impact of all of plaintiff’s severe

impairments upon his functional capacity.              The cases cited by

plaintiff,3 however, are distinguishable because the ALJ’s RFC in

this case is supported by more evidence and contradicted by less

than in the cases plaintiff cites.           Here, the ALJ supported his


3 These cases are in order of citation: Baker v. Barnhart, 84 Fed.Appx. 10, 14
(10th Cir. 2003); Oslin v. Barnhart, 69 Fed.Appx. 942, 948-49 (10th Cir. 2003);
Fleetwood v. Barnhart, 211 Fed.Appx. 736 (10th Cir. 2007); Whittle v. Colvin,
2015 WL 630923 *6 (N.D.Okla. 2/12/2015); Washington v. Shalala, 37 F.3d 1437,
1442 (10th Cir. 1994). Plaintiff also cites Sims v. Apfel, 530 U.S. 103, 111
(2000), but only for the general proposition that the ALJ has a “duty to
investigate the facts and develop the arguments both for and against granting
benefits.”

                                      11
conclusions        with     a   thorough         discussion         of      the    record,

consideration of a consultative examination report, and citation

to multiple non-examining physicians’ reports (not check-a-box

forms)     which    render      opinions        as    to       plaintiff’s     functional

limitations.

     B. The ALJ properly considered obesity.

     Plaintiff contends that the ALJ’s RFC is flawed because of a

failure to consider plaintiff’s obesity and to comply with the

social     security       regulations   relating           to     obesity.        At   the

administrative        hearing,     neither       plaintiff         nor   his      attorney

specifically       mentioned       obesity           as    a     limiting      condition.

Nevertheless,       the    ALJ’s   decision          addressed       that    subject   as

follows:

     The medical record also suggests that the claimant is
     obese. At the hearing, the claimant testified he weighed
     240 pounds and was 6’1” tall.     This would give him a
     Body Mass Index (BMI) in excess of 29. BMI is a measure
     of an individual’s obesity.       Indexes over 29 are
     considered to be in the obese range. An individual may
     have limitations in any of the exertional functions,
     postural functions, in their ability to manipulate
     objects, or to tolerate extreme heat, humidity, or
     hazards because of obesity. “[T]he combined effects of
     obesity with other impairments can be greater than the
     effects   of   each  of   the   impairments   considered
     separately.” (SSR 02-01p) The effects of the claimant’s
     obesity have been considered when determining a residual
     functional capacity for the claimant. Because there is
     no listing for obesity, Social Security Ruling 02-1p
     explains an individual with obesity will “meet” the
     requirements of a listing if there is another impairment
     that,   in   combination   with   obesity,   meets   the
     requirements of a listing.      We may also find that
     obesity, by itself, is medically equivalent to a listed

                                           12
      impairment if it equals in severity a listed impairment.
      In this case, after evaluating any additional and
      cumulative effects of claimant’s obesity, the evidence
      does not support finding the claimant’s condition meets
      or equals the criteria of a listing. . . .

      As discussed above, the claimant does have a history of
      obesity with BMIs consistently over 30. . . However,
      there is no objective data or clinical findings that
      necessitate disabling limitations due to obesity or the
      combined effects of obesity and any other impairment.

(Tr. 17-18 and 22)(emphasis added).

      It is obvious from the ALJ’s decision that obesity was

considered as a factor in determining plaintiff’s RFC.                   It is also

apparent that obesity’s effects upon plaintiff’s functioning were

subsumed in the discussions and examinations made in reports

considered by the ALJ.         Under these circumstances, the court finds

no error or regulatory violation in the consideration of obesity.4

See   Razo   v.     Colvin,     663     Fed.Appx.    710,     716-17     (10th   Cir.

2016)(effects of obesity subsumed in discussion of other medical

conditions); Smith v. Colvin, 625 Fed.Appx. 896, 899 (10th Cir.

2015)(ALJ    not    required    to    explicitly         discuss   the   absence   of

evidence     that    obesity     contributed        to     additional    functional

limitations or exacerbated any impairment); Rose v. Colvin, 634

Fed.Appx. 632, 637 (10th Cir. 2015)(ALJ’s obligation to consider

and   discuss     obesity     limited    when   evidence      does   not   indicate


4 Plaintiff’s citation to DeWitt v. Astrue, 381 Fed.Appx. 782 (10th Cir. 2010)
is distinguishable. In DeWitt, the claimant urged obesity as an impairment and
a non-examining doctor relied upon by the ALJ never considered obesity and
dismissed the opinion of the claimant’s treating doctor without articulating
the basis for his disagreement.

                                          13
functional limitations from obesity and ALJ included restrictions

for stooping, kneeling and crouching); Howard v. Barnhart, 379

F.3d 945, 948 (10th Cir. 2004) (ramifications of obesity discussed

in   connection         with   musculoskeletal     impairments);        R.S.    v.

Commissioner of Social Security Administration, 2019 WL 1762733

*2-3 (D.Kan. 4/22/2019)(no regulatory violation where ALJ stated

that obesity was a severe impairment, said he considered it in

determining RFC, and plaintiff did not claim obesity as a disabling

factor).

        C. The ALJ properly considered Dr. Schwartz’s findings.

        Finally, plaintiff contends that the ALJ did not adequately

account    for    the    limitations     substantiated   by   Dr.   Schwartz’s

consultative examination.           Plaintiff argues that Dr. Schwartz

documented moderate difficulty in manipulating objects, reduced

shoulder range of motion, moderate difficulty lifting and carrying

personal items; and shortness of breath just on examination.

Plaintiff asserts that the ALJ’s RFC is deficient because it does

not account for limitations in these areas.

        The ALJ, not a physician, is responsible for determining

plaintiff’s RFC from the record.              Howard, 379 F.3d at 949.         The

ALJ’s     RFC    assessment    is   an    administrative,     not   a    medical

determination.       McDonald v. Astrue, 492 Fed.Appx. 875, 885 (10th

Cir. 2012).       It is based on all of the evidence, not just the

medical evidence, so it is “well within the province of the ALJ.”

                                         14
Dixon v. Apfel, 1999 WL 651389 *2 (10th Cir. 8/26/1999).              There is

no “requirement in the regulations for a direct correspondence

between an RFC finding and a specific medical opinion on the

functional capacity question” because “the ALJ, not a physician,

is charged with determining a claimant’s RFC from the medical

record.”    Chapo, 682 F.3d at 1288).       The court believes the RFC in

this case is supported by substantial evidence.

      This is not a situation where an ALJ gave significant or

controlling weight to a medical opinion only to disregard those

parts of the opinion which contradicted the ALJ’s findings.                 The

ALJ did not state what weight he gave the Dr. Schwartz’s findings.

Furthermore, those parts of Dr. Schwartz’s report which plaintiff

highlights in his argument are somewhat ambiguous,5 do not state

an opinion regarding plaintiff’s functional limitations, and must

be weighed against evidence which is contrary to plaintiff’s

position. The ALJ discussed contrary evidence in his opinion which

the court has summarized on pages 6-8 of this order.             In addition,

Drs. Tschudin and Larrison reached conclusions similar to the ALJ.

      In summary, the court finds no serious challenge to the RFC

determination from Dr. Schwartz’s report and concludes that the

ALJ’s assessment is supported by substantial evidence.



5 Dr. Schwartz observed plaintiff “to be able to button and unbutton a shirt,
pick up and grasp a pen and write a sentence and lift, carry and handle personal
belongings moderate difficulty (sic). . . . [Plaintiff] could dress and undress
adequately well.” (Tr. 637)

                                      15
IV. CONCLUSION

     For the above-stated reasons, the court affirms defendant’s

decision to deny plaintiff’s applications for social security

benefits and shall dismiss this action to reverse the decision.

     IT IS SO ORDERED.

     Dated this 21st day of February, 2020, at Topeka, Kansas.

                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                 16
